In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
                                     
No. 16‐1774 
ELOUISE BRADLEY, 
                                                   Plaintiff‐Appellant, 

                                   v. 

JENNIFER SABREE, ET AL., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
            No. 15‐CV‐1384‐PP — Pamela Pepper, Judge. 
                      ____________________ 

  SUBMITTED AUGUST 26, 2016 — DECIDED SEPTEMBER 6, 2016 
                ____________________ 

   Before MANION, ROVNER and HAMILTON, Circuit Judges. 
    PER CURIAM. Elouise Bradley appeals the dismissal of her 
civil‐rights lawsuit alleging that employees of the Wisconsin 
Department  of  Children  and  Families  and  Lutheran  Social 
Services  played  a  role  in  the  improper  revocation  of  her  li‐
cense to operate a childcare center. We affirm. 
2                                                        No. 16‐1774 

    This is Bradley’s third appeal from lawsuits alleging im‐
proprieties  with  her  license  revocation.  See Bradley  v.  Wis. 
Dep’t  of  Children  &  Families,  528 F. App’x  680  (7th Cir.  2013) 
(affirming  dismissal  of  suit  against  department,  a  state 
agency, which is not subject to § 1983 liability); Bradley v. Sa‐
bree, 594 F. App’x 881 (7th Cir. 2015) (affirming dismissal of 
§ 1983  suit  against  department  officials  and  social‐service 
workers  for  failure  to  state  a  claim).  In  the  complaint  here, 
Bradley  again  alleged  that  her  license  was  improperly  re‐
voked  because  of  actions  by  six  people—five  of  whom  she 
had sued in her second suit. As she asserted, two department 
employees,  without  permission,  photographed  the  space  in 
her home where she operated the daycare program and was 
in the process of reorganizing; they then falsely accused her 
of child abuse and neglect and forced her to surrender her li‐
cense. Bradley further alleged that an employee interviewed 
her adopted son without her consent and did not fix an incor‐
rect  report  accusing  her  of  child  abuse.  Besides  the  five  de‐
fendants she had sued earlier, Bradley named one other state 
employee, Kari Kerber, who she alleged had investigated her 
for child neglect—thereby contributing to the daycare’s clo‐
sure. All of the defendants, Bradley asserts, violated the “Fed‐
eral Right to Privacy Act” (most likely referring to the Privacy 
Act of 1974, 5 U.S.C. § 552a), the Child Abuse Prevention and 
Treatment Act, 42 U.S.C. § 5106(a), the Fourth and Fourteenth 
Amendments, the Due Process Clause, and 42 U.S.C. §§ 1983, 
1985(3). The state defendants moved to dismiss the complaint 
as being barred by claim preclusion and for failure to state a 
claim. 
No. 16‐1774                                                                          3

    The  district  court  dismissed  the  claims  against  all  of  the 
defendants.1 The court first concluded that claim preclusion 
barred the claims against the five who had been defendants 
in the second lawsuit because the claims there were based on 
the same events as the current suit. As for the sixth defendant, 
Kerber, the court concluded that the complaint failed to state 
a claim under any constitutional provision or federal statute 
identified by Bradley. 
    On  appeal  Bradley  does  not  meaningfully  challenge  the 
district  court’s  application  of  claim  preclusion  and  instead 
maintains  that  her  complaint  stated  a  claim.  But  the  court 
properly concluded that claim preclusion bars her claims here 
because  they  involved  the  same  parties  (five  of  the  defend‐
ants, not including Kerber) as well as the same core of opera‐
tive facts, and the litigation in the prior suit had resulted in a 

                                                 
      1 The court dismissed Bradley’s claims against the two unserved non‐

DCF defendants based on the belief that 28 U.S.C. § 1915(e)(2), a provision 
within the statute governing in forma pauperis proceedings, required it to 
screen  complaints  filed  by  self‐represented  plaintiffs,  and  dismiss  any 
complaint  that  failed  to  state  a  claim.  Although  we  have  stated  that 
28 U.S.C. § 1915(e)(2) applies to fee paying plaintiffs like Bradley, see Rowe 
v. Shake, 196 F.3d 778, 783 (7th Cir. 1999), other circuits have disagreed, see 
Grayson v. Mayview State Hosp., 293 F.3d 103, 109 n.10 (3d Cir. 2002); Staf‐
ford  v.  United  States,  208  F.3d  1177,  1179  n.4  (10th  Cir.  2000);  Benson  v. 
O’Brian, 179 F.3d 1014, 1016–17 (6th Cir. 1999); Bazrowx v. Scott, 136 F.3d 
1053, 1054 (5th Cir. 1998). We need not reconcile any possible conflict be‐
cause it makes no difference in this case. The district court has authority 
to dismiss defective claims, and the procedural protections that we have 
outlined—notice and opportunity to respond, see Dawson v. Newman, 419 
F.3d 656, 660 (7th Cir. 2005); Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 
2003); Stewart Title Guar. Co. v. Cadle Co., 74 F.3d 835, 836 (7th Cir. 1996)—
were satisfied by the state defendants’ motion to dismiss, and Bradley her‐
self was able to file a response. 
4                                                      No. 16‐1774 

final judgment on the merits. See Bernstein v. Bankert, 733 F.3d 
190, 226 (7th Cir. 2013); Ross ex rel. Ross v. Bd. of Educ. of Twp. 
High Sch. Dist. 211, 486 F.3d 279, 283–84 (7th Cir. 2007). Brad‐
ley does not try to clarify her claims against Kerber, the de‐
fendant who was not involved in the prior suit, and we see no 
basis to disturb the court’s decision that Bradley failed to state 
a claim against Kerber or any of the other defendants. 
    We have reviewed all of Bradley’s remaining contentions, 
and none has merit. We warn Bradley that submitting further 
frivolous  appeals  to  this  court  may  result  in  sanctions.  See 
Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). 
                                                       AFFIRMED.